Citation Nr: 0102899	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
postoperative residuals of a ventral hernia.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a ventral hernia.

3.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a hiatal hernia.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
following surgery performed in February 1997.

5.  Entitlement to service connection on a secondary basis 
for psychiatric disability.

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neck disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for disability resulting from surgery 
performed at a VA facility in June 1988.

9.  Entitlement to increased compensation by reason of the 
veteran's spouse being in need of aid and attendance of 
another person.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1964, and from October 1964 to August 1975.  He also 
served in the Army National Guard of Kansas from August 1975 
to August 1982.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas.

The issues of entitlement to a rating in excess of 20 percent 
for postoperative residuals of a ventral hernia, entitlement 
to a rating in excess of 30 percent for postoperative 
residuals of a hiatal hernia, entitlement to service 
connection on a secondary basis for psychiatric disability, 
entitlement to increased compensation by reason of the 
veteran's spouse being in need of aid and attendance of 
another person, and entitlement to a total rating based on 
unemployability due to service-connected disabilities are 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  Evidence establishing sustained improvement in the 
veteran's postoperative residuals of a ventral hernia was not 
of record at the time of a December 1997 Supplemental 
Statement of the Case reducing from 20 percent to 0 percent 
the evaluation assigned the disability.

2.  The veteran underwent excision of two suture granulomas 
on February 28, 1997.  By March 12, 1997, the sutures from 
the procedure were removed and the veteran was discharged 
from the surgery outpatient clinic without indicated need for 
further follow up or convalescence.

3.  An unappealed rating decision of October 1994 denied 
service connection for neck disability.

4.  Subsequent rating decisions of February 1995 and May 1995 
continued the denial of service connection for neck 
disability; an August 1997 Board decision dismissed the 
veteran's appeal with respect to those rating decisions.

5.  Evidence received since the May 1995 rating decision is 
redundant or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  An unappealed June 1991 rating decision denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in June 1988.

7.  Evidence received since the June 1991 rating decision is 
redundant or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for reduction of the veteran's 20 percent 
rating for postoperative residuals of a ventral hernia were 
not met at the time of the decision reducing that rating.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344, 4.114, 
Diagnostic Code 7339 (2000).

2.  The criteria for a temporary total disability evaluation 
for a period of convalescence following surgery performed in 
February 1997 have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (2000).

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for neck 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000). 

4.  New and material evidence has not been received to reopen 
the veteran's claim for entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for disability resulting from surgery 
performed at a VA facility in June 1988.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Claims

Initially, the Board notes that during the pendency of the 
veteran's appeal for restoration of a 20 percent rating for 
postoperative residuals of a ventral hernia and for a 
temporary total rating following surgery performed in 
February 1997 but after the claims folders were forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the MROC has found these claims to be 
well grounded and has informed the veteran of the applicable 
criteria regarding his claims.  Moreover, all records 
pertinent to these claims have been obtained and there is no 
additional evidence which should be obtained.  In sum, there 
is no additional development to be undertaken to comply with 
the provisions of the VCAA.  Moreover, the restoration issue 
is resolved in the veteran's favor.  Therefore, the Board 
concludes that the veteran will not be prejudiced as a result 
of the Board deciding these issues without first affording 
the MROC an opportunity to consider the claims in light of 
the VCAA.  




A.  Restoration

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected postoperative residuals of a ventral 
hernia.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability, except as noted below.  

A September 1990 rating decision granted service connection 
for postoperative residuals of a ventral hernia, assigning a 
100 percent evaluation for the period from March 21, 1986, to 
April 30, 1986, a 0 percent evaluation for the period from 
May 1, 1986, to June 26, 1988, a 100 percent evaluation for 
the period from June 27, 1988, to August 31, 1988, and a 0 
percent evaluation for the period from September 1, 1988.

VA treatment reports for March 1986 to March 1998 show that 
the veteran underwent repair of an incarcerated incisional 
hernia of the abdominal wall in March 1986.  In June 1988 he 
underwent repair of a small ventral hernia.  Treatment notes 
in October 1988 and October 1989 indicate that the veteran 
was restricted to lifting no more than 10 pounds due in part 
to his ventral hernia repairs.  While the records are 
negative for any recurrence of his ventral hernia, the 
veteran occasionally reported experiencing abdominal pain.  
In February 1997, the veteran underwent excision of two 
suture granulomas on his abdomen.

Of record is the report of a November 1990 VA examination, 
which was conducted by physicians with the aid of a 
physician's assistant.  Physical examination disclosed the 
absence of any ventral hernia to palpation, but an area of 
tenderness above the umbilicus was identified.  The veteran's 
abdomen was soft and flat.

In a May 1991 decision, a VA hearing officer determined that 
a 20 percent rating for the postoperative residuals of the 
veteran's ventral hernia was warranted, based on treatment 
records documenting lifting restrictions and the tenderness 
present above the umbilicus on VA examination in November 
1990.  A July 1991 rating decision thereafter assigned the 
veteran a 20 percent evaluation for his ventral hernia for 
the period from May 1, 1986, to June 26, 1988, and from 
September 1, 1988.

The veteran was thereafter afforded a VA examination in 
October 1996, at which time a ventral hernia was not 
appreciated.

The record reflects that the veteran was afforded VA 
examinations in April 1997, which were conducted by a 
physician's assistant, at which time he complained of upper 
abdominal pain with a pulling and ripping sensation.  
Physical examination disclosed the absence of any hernia to 
palpation, but the upper abdomen and abdominal scar were 
tender to touch.  The examiner noted the absence of any 
weakening of the muscular support of the abdomen.  The 
veteran was diagnosed with pain and tenderness of the abdomen 
secondary to numerous surgeries.  

In an October 1997 hearing before a hearing officer at the 
MROC, the veteran testified that he did indeed experience 
weakness of the abdominal wall muscles.  He also testified 
that he occasionally wore a hernia belt.

In a December 1997 Supplemental Statement of the Case, the 
MROC increased the evaluation assigned the veteran's 
postoperative residuals of a hiatal hernia from 10 percent to 
30 percent disabling, effective March 28, 1994, and 
simultaneously decreased the evaluation assigned the 
veteran's postoperative residuals of a ventral hernia from 20 
percent disabling to 0 percent disabling, effective March 28, 
1994.  The MROC reduced the evaluation assigned the veteran's 
postoperative residuals of a ventral hernia based on the 
April 1997 VA examination reports documenting the absence of 
any ventral hernia or weakening of the muscular support, and 
apparently chose the effective date of the reduction based on 
unspecified VA treatment records which referenced the 
veteran's ventral hernia by history only.  The MROC also 
concluded that a compensable evaluation was not warranted for 
the scars resulting from the veteran's ventral hernia repair 
operations.  The MROC notably did not address the application 
of 38 C.F.R. § 3.344(a) in reducing the veteran's disability 
evaluation.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

A noncompensable evaluation is warranted for postoperative 
ventral hernia with postoperative wounds which are healed, no 
disability, belt not indicated.  A 20 percent evaluation is 
warranted for a ventral hernia which is small, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent evaluation is warranted for large ventral hernia, not 
well supported by belt under ordinary conditions.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board initially notes that the provisions of 38 C.F.R. 
§ 3.105(e) (2000) are not for application in the instant 
case, since the reduction in the evaluation assigned the 
veteran's ventral hernia residuals did not result in a 
reduction or discontinuance of compensation payments being 
made.  With respect to whether the evidential requirements 
for reducing the evaluation have been met, the Board notes 
that 38 C.F.R. § 3.344 regarding stabilization of disability 
ratings is for application, since the 20 percent evaluation 
had been in effect for a period in excess of five years, from 
September 1988 to March 1994.  See Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).  According to 38 C.F.R. § 3.344(a), 
those examinations that are less complete than those on which 
payments were authorized or continued may not serve as a 
basis to reduce an evaluation.  The regulation further 
provides that ratings as a result of diseases subject to 
temporary or episodic improvement may not be reduced on any 
one examination, except in those instances where all the 
evidence of record warrants the conclusion that sustained 
improvement has been demonstrated, and that with a showing of 
material improvement, the rating agency must consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

The record reflects that the veteran was assigned a 20 
percent evaluation for the postoperative residuals of a 
ventral hernia in light of evidence demonstrating that, while 
no ventral hernia was present after several corrective 
surgeries, the veteran was nevertheless limited in his 
ability to lift, and exhibited tenderness in the umbilical 
area.  The 20 percent evaluation was assigned based in part 
on the results of a VA examination conducted by physicians.  
In contrast, the reduction of the evaluation assigned the 
veteran's ventral hernia residuals was based on the reports 
of April 1997 VA examinations as well as certain unspecified 
VA treatment reports, and did not include consideration of 
the provisions of 3.344(a).  See Dofflemyer v. Derwinski, 2 
Vet. App. 277, 282 (holding that decision by VA to reduce 
veteran's disability rating was void ab initio when VA failed 
to apply the provisions of 38 C.F.R. § 3.344(a)).  The Board 
notes that the referenced April 1997 examinations were 
conducted by a physician's assistant, without review or 
supervision of a physician.  Moreover, the examiner, while 
noting the absence of a ventral hernia or weakening of the 
abdominal wall muscles, notably failed to address any lifting 
restrictions imposed on the veteran as the result of his 
ventral hernia residuals, although the examinations, like 
that in November 1990, interestingly noted the continued 
presence of abdominal pain.  Additionally, the April 1997 
examiner failed to address whether the veteran's condition on 
examination represented sustained improvement reasonably 
certain to be maintained under the ordinary conditions of 
life.  The Board therefore finds that the April 1997 
examination reports are not as complete as the November 1990 
examination report, and consequently do not support reduction 
of the 20 percent evaluation assigned the veteran's ventral 
hernia residuals.  The Board additionally concludes that VA 
treatment records since 1994 also do not provide sufficient 
evidence of material improvement in the veteran's 
postoperative ventral hernia residuals to support reduction 
of the 20 percent evaluation originally assigned that 
disability.  

The Board therefore finds that not only did the MROC err in 
failing to apply the provisions of 38 C.F.R. § 3.344(a) in 
reducing the evaluation assigned the ventral hernia 
residuals, but also that the evidence of record at the time 
of the December 1997 Supplemental Statement of the Case did 
not establish sustained improvement of the veteran's 
disability that was reasonably certain to be maintained under 
the ordinary conditions of life.  Accordingly, the Board 
concludes that restoration of the 20 percent evaluation for 
postoperative residuals of a ventral hernia is warranted.

B.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
following surgery performed in February 1997

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30 (2000).

VA treatment records for 1997 to March 1998 show that the 
veteran developed 2 small tender nodules on his abdominal 
wall at the upper midline scar (associated with the repair of 
his ventral hernias) each measuring .5 centimeters, which 
were eventually diagnosed as suture granulomas.  The veteran 
underwent excision of the suture granulomas on February 28, 
1997, without complication and with only 2 cubic centimeters 
of blood loss.  He was discharged the same day in stable 
condition.  The veteran's postoperative instructions 
instructed him in wound care, and warned him to limit his 
activities for 48 hours, but otherwise did not impose any 
particular limitations on the veteran's activities.  The 
veteran was seen on March 12, 1997, at which time his wound 
was considered to be healing satisfactorily.  The stitches 
from his February 1997 procedure were removed at that time, 
and the veteran was discharged from the outpatient surgery 
clinic.  The treatment records are negative for any further 
reference to any required care or convalescence associated 
with the February 1997 procedure, although the veteran 
continued to complain on occasion of pain in the abdominal 
area.

In an October 1997 statement as well as at an October 1997 
hearing before a hearing officer at the MROC, the veteran 
contends that he underwent surgery in February 1997 to remove 
sutures left over from a June 1988 procedure.  He averred 
that his February 1997 surgery required a period of 
convalescence for two full months, and he maintained that he 
was seen on a follow up visit to check his wound in April or 
June of 1997.  He indicated that he still had pain in that 
area.  The veteran averred that he was told by treating 
physicians to convalesce for 30 days after his surgery, but 
he admitted that he was unable to obtain a statement to that 
effect from those physicians.

After carefully reviewing the relevant evidence of record, 
the Board finds that the requested total rating for 
convalescence is not warranted.  The treatment reports show 
that the surgery to remove the two suture granulomas was 
accomplished without complication and with minimal blood 
loss, and that the veteran was discharged the same day.  
While the veteran contends that he was advised to convalesce 
for at least 30 days following the procedure, the 
instructions for his procedure only require reduced activity 
for 48 hours, there are no medical statements on file 
supportive of the veteran's contention, and he admittedly is 
unable to obtain a statement from his physicians in support 
of his position.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a layperson's account of what a physician purportedly 
said, filtered as it is through a layman's sensibilities, is 
not competent medical evidence).  Moreover, while the veteran 
contends that he convalesced for two full months and was seen 
for follow up treatment in April or June 1997, treatment 
records show that he was last seen for follow up in 
connection with the February 1997 procedure on March 12, 
1997, at which time his wound was noted to be healing 
satisfactorily, his sutures were removed, and he was 
discharged from the surgery outpatient clinic.  Although 
subsequent treatment records occasionally document complaints 
of abdominal pain, the records clearly indicate that his 
condition stabilized within two weeks of the surgery.  In 
short, there is no medical evidence which suggests that the 
veteran required at least one month of convalescence for his 
February 1997 surgery or which suggests that he otherwise 
meets any of the criteria listed in 38 C.F.R. § 4.30(a)(1), 
(2) or (3).

For the reasons discussed above, therefore, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a total disability evaluation for 
convalescence following surgery performed in February 1997.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107. 

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The Board initially notes that while the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions, the VCAA specifically provides that nothing in 
the relevant section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  In light of the 
disposition of the veteran's claims below, therefore, the 
Board concludes that further development under the VCAA is 
not warranted prior to adjudication of these issues.

A.  Neck disability

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection for neck disability was denied in an 
October 1994 rating decision.  Subsequent rating decisions of 
February 1995 and May 1995 continued the denial of service 
connection for neck disability.  In August 1997, the Board 
determined that the veteran's appeal with respect to the 
issue of entitlement to service connection for neck 
disability was untimely, and dismissed the appeal.

The evidence of record at the time of the May 1995 rating 
decision included service medical records which document 
complaints of neck discomfort; X-ray studies of the cervical 
spine in service were normal, and the records are negative 
for any diagnosis of neck disability.  Also of record were 
service medical records associated with the veteran's service 
in the Kansas Army National Guard from 1975 to 1982 which are 
entirely negative for any reference to neck problems.  The 
evidence of record also included private medical records from 
Geary Community Hospital for October 1979 to December 1979 
which document treatment for abdominal trauma sustained in a 
motor vehicle accident (MVA) in 1979 as well as contusions 
and abrasions of the right forearm and patella; the records 
are negative for any complaint, finding or diagnosis of neck 
disability.  

The evidence of record at the time of the May 1995 rating 
decision also included VA treatment reports for March 1986 to 
January 1995, which document complaints of neck pain.  The 
veteran reported to his treating physicians that he sustained 
a neck injury in a 1979 MVA while on duty with the Army 
National Guard.  Following diagnostic procedures including 
Magnetic Resonance Imaging (MRI) studies, the veteran was 
diagnosed with, inter alia, arthritis and degenerative disk 
disease of the cervical spine with herniation, as well as old 
neck injury.

The evidence of record at the time of the May 1995 rating 
decision lastly included the report of an April 1995 VA 
examination, at which time the veteran contended that he 
sustained a neck injury following an MVA in 1978.  X-ray 
studies of the cervical spine disclosed the presence of 
degenerative joint disease.

Pertinent evidence added to the record since the May 1995 
rating decision includes private medical records for October 
1979 to September 1993 from Geary Community Hospital, as well 
as VA treatment records for March 1986 to March 1998.  The 
evidence added to the record also includes records from the 
Social Security Administration (SSA), as well as an August 
1994 examination report by Central Medical Consultants and 
service medical records for the veteran's apparently recent 
periods of duty with the Army National Guard for September 
1994 to April 1996.  Evidence added to the record also 
includes a duplicate examination report of the veteran's 
April 1995 VA examination as well as the report of an April 
1997 VA examination.  The evidence added to the record lastly 
includes an August 1995 report by Midwest Rehabilitation 
Associates and the transcript of the veteran's April 1996 
hearing before a hearing officer at the MROC.

The records from Geary Community Hospital for the period from 
October 1979 to December 1979 include records which are not 
new because they are duplicates of records previously 
considered.  Those records which are not duplicative merely 
document complaints of neck problems in 1993, and do not 
address the etiology of any neck disability.  Therefore are 
not, either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim. 

Most of the VA treatment reports for the period prior to 
January 1995 are duplicates of treatment reports previously 
considered, and are therefore not new.  Those treatment 
records which are not duplicates document continued treatment 
of the veteran for neck disability and record his contention 
that he sustained a neck injury in an MVA in 1979.  They also 
document the veteran's contention that he experienced a 
second neck injury in 1994.  Notably, however, the treatment 
notes do not otherwise address the etiology of any neck 
disability.  Evidence which is simply unenhanced information 
recorded by a medical examiner does not constitute competent 
medical evidence sufficient to reopen a claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the VA 
treatment records are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim. 

The records from SSA document that the veteran was granted 
disability benefits by that agency following a favorable 
decision by an Administrative Law Judge (ALJ).  The records 
themselves document complaints of neck pain, but do not 
address the etiology of any neck disability.  Therefore, the 
SSA records are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim. 

The examination report by Central Medical Consultants notes 
the veteran's contention that he injured his neck in an MVA, 
and that he continued to experience neck pain.  Notably, 
however, the examination report does not otherwise address 
the etiology of any neck disability.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence sufficient to 
reopen a claim.  Id.  Therefore, the August 1994 examination 
report is not, either alone or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 

The veteran's service medical records for September 1994 to 
April 1996 are completely negative for any reference to neck 
disability.  They therefore are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim. 

The duplicate April 1995 VA examination report is clearly not 
new.  The April 1997 examination report discloses that the 
veteran reported sustaining a neck injury in an MVA in 1979 
as well as another injury in 1994.  Following examination the 
veteran was diagnosed with cervical disk disease secondary to 
degenerative joint disease, as well as cervical stenosis and 
herniated nucleus pulposus of C3-C4.  Notably, however, the 
April 1997 examination report did not otherwise address the 
etiology of any neck disability.  As noted previously, 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence sufficient to reopen a claim.  Id.  Therefore, the 
April 1995 and April 1997 examination reports are not, either 
alone or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim. 

The report by Midwest Rehabilitation Associates documents the 
veteran's contention that his neck problems began following a 
1979 MVA.  He also reported sustaining a second neck injury 
in 1994.  Following examination, the veteran was diagnosed 
with several neck disabilities.  The report did not otherwise 
address the etiology of any neck disability.  Since evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence 
sufficient to reopen a claim, Id, the report is not, either 
alone or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

At his April 1996 hearing, the veteran testified that he 
sustained a neck injury following an MVA in 1979.  He 
testified that he was under sedation following the accident 
for several weeks, and was not aware of any neck pain.  He 
indicated that he was first found to have neck disability in 
1992.  However, as a layperson, the veteran is not competent 
to offer medical opinions, so the assertions of the veteran 
concerning medical diagnosis or causation cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the 
veteran's April 1996 testimony is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

As a whole, the evidence received in the veteran's claims 
files subsequent to the May 1995 rating decision does not 
tend to show that the veteran's current neck disability was 
incurred in or aggravated by service.  Thus, in the Board's 
judgment, this evidence, when considered either by itself or 
in connection with the evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the May 
1995 rating decision is not new and material and the claim is 
not reopened.


B.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for disability resulting from surgery performed at a VA 
facility in June 1988.

In an unappealed June 1991 rating decision, the MROC 
determined that no additional disability was shown resulting 
from surgery performed at a VA facility in June 1988, and 
denied benefits under 38 U.S.C. § 1151 for brain damage.  
During the course of this appeal 38 U.S.C.A. § 1151 was 
revised, but the statute as it was in effect prior to 
revision is more favorable to the veteran and will be 
considered here.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As applicable here, the statute provides that where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.   

Evidence of record at the time of the June 1991 rating 
decision included VA treatment records for March 1986 to 
October 1990 which show that the veteran was treated on 
several occasions prior to June 1988 for an anxiety reaction 
as well as somatic complaints.  A Computed Tomography scan of 
his head in March 1987 was negative for any abnormalities.  
In March 1987, the veteran also underwent psychological 
testing which showed that his cognitive performance was 
variable.  He exhibited difficulty with reading and spelling, 
and was functioning at a relatively low intellectual level.  
In June 1988, the veteran underwent surgery for the repair of 
hiatal and ventral hernias.  He was placed under general 
anesthesia and withstood the procedures well, and was in 
stable condition following the surgery.  He had a 
substantially good postoperative course.  His condition at 
discharge was described as good, and he was ambulatory and 
expressed no complaints.  He expressed no cognitive 
complaints on follow up visits throughout the remainder of 
1988.  

The veteran underwent psychological testing in October 1989, 
the results of which were considered consistent with the 
March 1987 testing.  The veteran was apparently functioning 
at a below average range of general intelligence, but there 
was no indication of gross organic impairment.  The report of 
a November 1989 neuropsychological examination indicates that 
the veteran reported that he was placed in special education 
classes in the fourth grade due to spelling and grammar 
difficulties.  He also reported that he had died during his 
June 1988 operation but was revived.  Psychological testing 
showed deficits in the verbal, cognitive and memory 
functions, as well as deficits in abstract reasoning ability, 
new learning ability and attention.  The examiner concluded 
that the veteran's report of possible anoxia in June 1988 was 
hard to judge in light of his reported history of difficulty 
in school.  In March 1990, the veteran reported to his 
treating physicians that he had been anoxic during his June 
1988 surgery for over two minutes, and that he had suffered 
consequent memory problems.  He was diagnosed with memory 
problems.  

The evidence on file at the time of the June 1991 rating 
decision also included an April 1989 statement by a VA 
physician which concluded that the veteran's June 1988 
surgery had been uneventful.

Also of record at the time of the June 1991 rating decision 
were several statements by the veteran as well as the 
transcript of his November 1990 hearing before a hearing 
officer at the MROC.  The veteran essentially contended that 
he had suffered brain damage and developed memory and 
concentration problems from the June 1988 surgery when he 
almost died on the operating table.  He alleged that 
neuropsychological testing had disclosed the presence of 
brain damage.  He also alleged that he had developed 
pneumonia during his June 1988 hospitalization which further 
deprived his brain of oxygen.

The evidence on file at the time of the June 1991 rating 
decision lastly included a February 1991 statement by the 
Chief of Medical Administration Service at a VA medical 
center, which indicates that there was no evidence that the 
veteran "coded" at any point during his surgery in June 
1988.  The author indicated instead that records associated 
with the procedure showed that the veteran remained in a 
regular sinus rhythm, and his vital signs remained stable, 
and that his surgery and postoperative recovery were 
uneventful.  She also noted that the veteran had evidenced no 
change in his impairment from April 1987 to October 1989.

Pertinent evidence added to the record since the June 1991 
rating decision includes VA treatment records for March 1986 
to March 1998, as well as records from the SSA.  The evidence 
added to the record also includes the report of a February 
1992 private psychological evaluation of the veteran, as well 
as several statements by the veteran and the reports of April 
1997 VA general medical and psychiatric examinations.

Several of the VA treatment records are duplicates of records 
previously considered, and are therefore not new.  Those 
records which are new record the veteran's contention that he 
had died, and was revived, during his June 1988 surgery, and 
that he had sustained brain damage as a result.  He 
complained of continued memory problems but CT scan of his 
head in 1992 was negative; he was diagnosed with history of 
memory loss since 1988 surgery.  The veteran underwent 
psychological testing in September 1992 and December 1993, at 
which time the examiners concluded that the veteran was 
functioning in the normal range, with a small number of 
brain-sensitive test impairments.  MRI studies of the brain 
in July 1996 were suggestive of ischemic lesions of chronic 
microangiopathic disease.  However, the veteran's treating 
physicians could not identify the etiology of the 
microangiopathic changes.  He was thereafter diagnosed in May 
1997 with minimal brain damage.  The Board notes, however, 
that while treatment reports since 1996 now show the presence 
of brain abnormalities, including possible brain damage, none 
of the treatment records link any brain abnormalities to the 
veteran's June 1988 surgery, or otherwise suggest that the 
June 1988 surgery resulted in additional disability.  
Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence sufficient to reopen a claim.  LeShore at 409.  
Therefore, the VA treatment reports are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim. 

The SSA records disclose that the veteran was granted 
disability benefits by that agency as the result of a 
favorable decision by an ALJ.  The records themselves show 
that the veteran complained of mental difficulties he alleged 
resulted from brain damage sustained in 1988.  Psychological 
testing in June 1989 showed that the veteran was functioning 
in the low average intellectual range, but the testing did 
not suggest the presence of organic brain dysfunction.  
Notably, none of the SSA records otherwise address the 
etiology of any brain abnormality, or suggest that the 
veteran's June 1988 surgery resulted in additional 
disability.  Since evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence sufficient to reopen a 
claim, Id, the SSA records are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim. 

The February 1992 psychological evaluation documents the 
veteran's complaints of memory loss.  Psychological testing 
disclosed that the veteran was functioning in the low average 
range of intelligence, and also showed that the veteran had 
experienced an intellectual decline since 1989, suggesting 
the need for neurological evaluation.  Notably, however, the 
examination report does not address the etiology of any brain 
disorder or otherwise suggest that the veteran's June 1988 
surgery resulted in additional disability.  Therefore, the 
February 1992 examination report is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

In his statements, the veteran essentially alleged that two 
physicians had linked his brain damage to excessive use of 
anesthesia, although he did not identify them.  He also 
reiterated his previous contentions regarding the June 1988 
surgery.  As a layperson, however, the veteran's account of 
what his physicians purportedly said, filtered as it is 
through a layman's sensibilities, is not competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In 
addition, as a layperson, the veteran is not competent to 
offer medical opinions, so the assertions of the veteran 
concerning medical diagnosis or causation cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the 
veteran's statements are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim. 

At his April 1997 VA general medical examination, the veteran 
reported sustaining brain damage following surgery in 1988, 
with consequent memory problems.  According to the examiner, 
the veteran exhibited some problems on evaluation with 
remembering dates.  Following examination, the veteran was 
diagnosed with anxiety reaction with somatization.  At his VA 
psychiatric examination, the veteran reported participating 
in special education classes in school secondary to reading 
problems.  His current complaints included memory and 
concentration problems, and he was diagnosed with post-trauma 
syndrome, past diagnosis of borderline brain dysfunction with 
etiology impossible to determine, and with microangiopathic 
disease.  Notably, however, neither examination report 
otherwise addressed the etiology of any brain disorder, or 
suggested that the veteran's June 1988 surgery resulted in 
additional disability.  As noted previously, evidence which 
is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence 
sufficient to reopen a claim.  LeShore at 409.  Therefore, 
the April 1997 examination reports are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim. 

As a whole, the evidence received in the veteran's claims 
files subsequent to the June 1991 rating decision does not 
tend to show that the veteran's June 1988 surgery resulted in 
additional disability, including brain damage.  Thus, in the 
Board's judgment, this evidence, when considered either by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the June 1991 rating decision is not new and 
material and the claim is not reopened.


ORDER

The 20 percent rating for postoperative residuals of a 
ventral hernia is restored, effective the date of the 
reduction.  

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence following 
surgery performed in February 1997 is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for neck 
disability is denied.

New and material evidence not having been submitted, 
reopening of the claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for disability resulting from 
surgery performed at a VA facility in June 1988 is denied.


REMAND

With respect to entitlement to a rating in excess of 20 
percent for postoperative residuals of a ventral hernia and a 
30 percent rating for postoperative residuals of a hiatal 
hernia, the Board notes that the veteran was last afforded a 
VA examination for either disability in April 1997, and that 
the examinations at that time were conducted by a physician's 
assistant.  Moreover, neither examination included an opinion 
with respect to whether the veteran's service connected 
disabilities rendered him unemployable.

With respect to the veteran's claim for service connection on 
a secondary basis for psychiatric disability, the Board notes 
that the MROC denied the veteran's claim on the basis that it 
was not well grounded.  As noted previously, the VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  The Board notes that the veteran has not been 
afforded a VA examination which addresses the etiology of his 
psychiatric disability.

The veteran is also seeking entitlement to increased 
compensation by reason of his spouse being in need of aid and 
attendance of another person under the provisions of 
38 C.F.R. § 3.351 (2000).  The Board notes that while medical 
records pertaining to the veteran's spouse are of record, the 
veteran's spouse has not been afforded a VA examination which 
provides findings relevant to the instant claim.

The Board lastly notes that VA treatment records for 1997 
indicate that the veteran attended several vocational 
rehabilitation counseling sessions that year.  The veteran's 
vocational rehabilitation folder is not of record.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the MROC should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the MROC should obtain the veteran's 
complete vocational rehabilitation 
file.

2.  If the MROC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The veteran should be requested 
to provide evidence, such as 
statements from former or potential 
employers, supporting his contention 
that he is unemployable due to 
service-connected disabilities.  If 
requested by the veteran, the M&ROC 
should provide any indicated 
assistance.

4.  Then, the MROC should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's postoperative 
residuals of ventral, hiatal and 
right inguinal hernias.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The physician 
should also provide an opinion 
concerning the impact of the 
postoperative residuals of the 
veteran's ventral, hiatal and right 
inguinal hernias on his ability to 
work, to include whether they render 
the veteran unemployable.  The 
rationale for all opinions expressed 
should be explained. The veteran's 
claims files must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must be typed.

5.  The MROC should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's service-connected 
hemorrhoids, residuals of a shell 
fragment wound of the left heel, and 
postoperative hiatal hernia scar.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The physician 
should also provide an opinion 
concerning the impact of the above 
disabilities on the veteran's 
ability to work, to include whether 
they render the veteran 
unemployable.  The rationale for all 
opinions expressed should be 
explained. The veteran's claims 
files must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must be typed.

6.  The MROC should also arrange for 
the veteran to undergo a VA 
examination by a psychiatrist to 
determine the nature, extent and 
etiology of any psychiatric 
disability.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any psychiatric disability found was 
caused or chronically worsened by 
the veteran's service-connected 
disabilities.  The rationale for all 
opinions expressed should be 
provided.  The veteran's claims 
files, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must be typed.

7.  The MROC should also arrange for 
the veteran to undergo a VA 
audiology examination for the 
purpose of determining the extent of 
the veteran's bilateral hearing 
impairment.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should be requested to 
provide an opinion concerning the 
impact of this disability on the 
veteran's ability to work.  The 
rationale for the opinion also 
should be provided.  The veteran's 
claims files, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
The examination report must be 
typed.

8.  The MROC should also schedule 
the veteran's spouse for a VA 
general medical examination and a VA 
examination for aid and attendance 
purposes.  The claims files, 
including a copy of this REMAND, 
must be made available to the 
examiner(s) for proper review of the 
medical history of the veteran's 
spouse.  All tests or studies deemed 
warranted should be conducted.  All 
manifestations of current 
disability, to include any visual 
impairment, should be described in 
detail.  The aid and attendance 
examiner should assess the impact of 
the spouse's disabilities on her 
ability to perform functions of self 
care, to include her ability to 
dress or undress herself, to keep 
herself ordinarily clean and 
presentable, to feed herself, and to 
attend to the wants of nature.  The 
examiner should note whether the 
veteran's spouse has physical or 
mental incapacity which render her 
unable to protect herself from 
hazards or dangers incident to her 
daily environment.  The rationale 
for all opinions expressed should be 
explained. 

9.  Thereafter, the MROC should 
review the claims files and ensure 
that all development actions have 
been conducted and completed in 
full.  The MROC should then 
undertake any other action required 
to comply with the notice and duty 
to assist requirements of the 
Veterans Claims Assistance Act of 
2000.  Then, the MROC should 
readjudicate the issues of 
entitlement to service connection on 
a secondary basis for psychiatric 
disability; entitlement to increased 
compensation by reason of the 
veteran's spouse being in need of 
aid and attendance of another 
person; entitlement to a rating in 
excess of 20 percent for 
postoperative residuals of a ventral 
hernia; entitlement to a rating in 
excess of 30 percent for 
postoperative residuals of a hiatal 
hernia; and, if not rendered moot, 
entitlement to a total rating based 
on unemployability due to service-
connected disabilities. 

10.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, the MROC 
should issue a Supplemental 
Statement of the Case and provide 
the veteran and his representative 
with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



